Citation Nr: 1701108	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied this matter in a July 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an order granting a Joint Motion for Remand (JMR) which vacated the July 2012 Board decision and remanded the matter back to the Board for further consideration consistent with the terms of the JMR.

In May 2014, the Board remanded this matter for further development consistent with the JMR.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In a December 1997 rating decision, the RO denied the Veteran's application to reopen his claim of service connection for residuals of a left knee injury; after the appellant was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one year appeal period. 

2. The additional evidence presented since the rating decision dated in December 1997 by the RO is cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1. The December 1997 rating decision that declined to reopen the claim for service connection for residuals of a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence has not been presented to reopen the claim of service connection for residuals of a left knee injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Here, the duty to notify was satisfied via a May 2007 letter that was sent to the Veteran prior to the adjudication of his claim.  The letter notified the Veteran of the evidence needed to reopen his claim, the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Veteran was notified of the type of evidence necessary to reopen the claim of service connection for residuals of a left knee injury, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  The Veteran was notified that the application to reopen the claim for residuals of a left knee injury was previously denied because the record did not show a relationship between his post-service left knee disability and his military service.

The duty to assist has also been satisfied.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, which include records the Veteran identified from Scotts Air Force Base and his post-service medical records.  While the Veteran notified the RO that he had an employment examination with NASA that would document his complaints, diagnoses, or treatment for his left knee disorder shortly after his separation from active duty, in August 2007 NASA notified the RO that it did not have any medical records of the claimant.  Moreover, in the June 2008 statement of the case, the Veteran was notified that NASA did not have any of medical records.

Pursuant to the June 2013 JMR, the Board remanded this matter in May 2014 to attempt to obtain treatment records from the Veteran's prior employer, a subcontractor of NASA located at the Kennedy Space Center in Florida.  In March 2015, the RO asked the Veteran to provide employment dates and to return a completed authorization and release form, VA Form 21-4142, for the former employer to include their contact information and his dates of employment, so that VA could attempt to obtain treatment records.  In November 2015, the Veteran indicated that they had been taken over by another company.  He provided his employee number and included a blank VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  He did not provide a VA Form 21-4142 authorizing VA to attempt to obtain treatment records from either company.  While the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to assist is not unlimited in scope and requires of the VA only those actions which are reasonable under the circumstances involved.  In this matter, the Board and the RO attempted to obtain from the Veteran the appropriate information and authorization and release forms to attempt obtain treatment records from the Veteran's previous employer.  However, he failed to provide the necessary release form and did not provide a copy of the records.  Consequently, the Board finds that the duty to assist in this matter has been met and that the remand directives ordered in the May 2014 Board remand have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the duty to assist, a VA medical examination or opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, new and material evidence has not been presented to reopen the current claim.  Thus, VA has no obligation to provide the claimant with a VA examination. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.

II. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The U. S. Court of Appeals for Veteran's Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a rating decision dated in May 1983, the RO denied the initial claim of service connection for residuals of a left knee injury because, while service treatment records documented complaints and treatment for left knee problems on a number of occasions in 1982, diagnosed as a sprain and possible meniscus tear, the post-service record, including the April 1983 VA examination, did not reveal a current disability.

In a June 1983 letter, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156(b)), the June 1983 rating decision became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

In a rating decision dated in December 1997, the RO denied the application to reopen the Veteran's claim of service connection for residuals of a left knee injury because while the Veteran had a current left knee disability, the record did not show a relationship between his post-service left knee disability, diagnosed as arthritis and a meniscus tear, and his military service or documented in-service left knee problems.  The RO found no reasonable possibility that the new evidence would change the previous decision.

In a December 1997 letter, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period, the December 1997 rating decision also became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The pertinent evidence of record at the time of the December 1997 rating decision consisted of service treatment records, an April 1983 VA examination report, and April 1995 to July 1997 medical records.  The service treatment records documented on a number of occasions in 1982 complaints and treatment for left knee pain and limitation of motion diagnosed as a sprain and possible meniscus tear.  X-rays taken in May 1982 showed no abnormalities of the left knee.  X-rays taken in August 1982 were also normal, showing no bony, articular or soft tissue abnormalities of the left knee.

The April 1983 VA examination was negative for any left knee disability.  X-rays of the knee completed at that time showed no evidence of recent or old trauma.  The impression was normal left knee.  The examiner found no left knee pathology.

The additional records submitted in the 1990s document the Veteran's complaints and treatment for left knee pain, diagnosed as arthritis and a meniscus tear starting in March 1995.  In March 1995, the Veteran reported having left knee pain since 1975.  X-rays taken at that time showed early degenerative changes.  The soft tissue structures appeared preserved.  An April 1995 treatment record again showed complaint of left knee pain since 1970 that was gradually worsening.  In May 1995, the Veteran reported to providers that his pain had been ongoing since 1982.  A June 1995 magnetic resonance imaging (MRI) report indicated a questioned horizontal clevage plane tear of the posterior horn of the medial meniscus with moderate joint effusion.  No additional pathology was seen.  The records also document left knee surgery in August 1995.   None of the medical providers indicated a relationship between the Veteran's left knee disability and service.

The evidence of record at the time of the December 1997 rating decision also included the Veteran's statements in support of his claim, indicating that his post-service left knee disability was due to his documented in-service left knee problems. 

Since December 1997, the Veteran has submitted additional medical records and personal statements in support of the claim.  As noted above, to reopen the claim for consideration on the merits, the Veteran must provide evidence that is both new and material to the claim.  Here, the additional medical records do not relate the post-service left knee disability to service by either continuity of symptomatology or by direct causation, that is, a causal relationship between the present disability and the symptoms in service, the so-called "nexus" requirement.  Further, the evidence does not relate arthritis of the left knee to service or to his first post-service year.  Therefore the Board finds that this evidence is not both new and material because it does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a post-service left knee disability was due to an injury, disease, or event in service, the absence of which was the reason the claim was previously denied.  Since the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

The Board also considered statements the Veteran submitted in support of his claim.  Generally, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus, 3 Vet. App. at 513.  However, the presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

First, the Board observes that the Veteran is competent to report having had pain in his left knee since service as he is competent to describe symptoms of a left knee disability.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).  Thus, for the purposes of reopening his claim, his statements are presumed to be credible.  Justus, 3 Vet. App. at 513.  However, his statements are cumulative of the evidence considered in December 1997 and as such, his statements alleging continuous symptoms since service are not new and material.

Regarding the Veteran's statements alleging a relationship between his post-service left knee disability and his symptoms in service or statements alleging that he in fact had a meniscus tear during service, the Veteran is not competent to provide such information.  Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno, 6 Vet. App. at 469. 

In this case, the issue of whether the current left knee disability is related to injury during service, to include whether his injury in service was in fact a meniscus tear, cannot be determined by the Veteran's s own personal observation because he does not have specialized education, training, or experience to make such determinations.  In his VA Form 9, substantive appeal, he argues that he had a torn meniscus in 1982 but that it was not treated until 1995.  However, a torn meniscus cannot be observed by laypersons or identified without specialized education, technology, and/or experience.  It is not argued or shown that the Veteran, as a layperson, is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his post-service knee disability, to include whether he had a torn meniscus in service that was not treated until years later.  For this reason, the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that the post-service left knee disability was due to an injury, disease, or event in service.  Evidence that is not competent is not admissible and as such, the Veteran's statements cannot be considered new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

In sum, as the evidence submitted since the December 1997 rating decision is not new and material, the claim for service connection for a left knee disability is not reopened and the appeal is denied.


ORDER

New and material evidence having not been received, the claim for service connection for a left knee disability is not reopened and the appeal is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


